Opinion by
Walker, J.
It appeared that in each case the undervaluation resulted from the deduction of an item appearing on the invoice as “5% commis*456sion,” it being the importer’s understanding that it represented a discount since the invoice price less the so-called commission represented the actual price paid for the merchandise. This item was disallowed by the appraiser on the ground that the importer was the sole agent in this country of the manufacturer and that all sales in the United States had to be made through the importer and were made at prices from which the 5 percent was not deducted. A representative of the importer testified as to the method of making entries and practice of keeping informed of prices. From the record and an examination of the papers the court was satisfied that the entry was made without any intention to defraud the revenue of the United States. The petitions were therefore granted.